                                                      7+( /(,&+7(5 ),50 $3&
                                                   .HYLQ - /HLFKWHU (VT 6%1 
                                                   $QGUHZ ( +HZLWW (VT 6%1 
                                                     6DQWD 0RQLFD %RXOHYDUG
                                                   )RXUWK )ORRU
                                                    /RV $QJHOHV &DOLIRUQLD 
                                                   7HO 
                                                   (PDLO NOHLFKWHU#WKHOHLFKWHUILUPFRP
                                                    (PDLO DKHZLWW#WKHOHLFKWHUILUPFRP
                                                  
                                                    0DUN 6 /HH (VT 6%1 
                                                   5,021 3&
                                                     &HQWXU\ 3DUN (DVW 6XLWH 1
                                                   /RV $QJHOHV &$ 
                                                   7HOHSKRQH   
                                                    (PDLO PDUNOHH#ULPRQODZFRP
                                                 
                                                    $WWRUQH\V IRU 3ODLQWLII
                                                  0HOLVVD 6FRWW
                                                 
                     WZK&^^/KE> KZWKZd/KE




                                                                          81,7(' 67$7(6 ',675,&7 &2857
d, >/,dZ &/ZD




                                                 
                                                                        &(175$/ ',675,&7 2) &$/,)251,$
                                                 
                                                      0(/,66$ 6&277 DQ LQGLYLGXDO            &$6( 12 FY53/$
                                                 
                                                                                            >&RQVROLGDWHG ZLWK &DVH 1RV FY
                                                                                              53/$ FY53/$
                                                                         3ODLQWLII           FY53/$ FY
                                                 
                                                                                              53/$ DQG FY53/$@
                                                          Y
                                                 
                                                      $17+21< 72'' DQ LQGLYLGXDO DQG         $0(1'(' -8'*0(17
                                                    '2(6  WKURXJK  LQFOXVLYH
                                                 
                                                                         'HIHQGDQWV           &RPSODLQW )LOHG 2FWREHU  
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 


                                                                                           AMENDED -8'*0(17
                                                          7KLV FDXVH FDPH RQ IRU KHDULQJ RQ 3ODLQWLII 0HOLVVD 6FRWW¶V ³3DVWRU 6FRWW¶V´
                                                   PRWLRQ IRU UHFRQVLGHUDWLRQ DQG WR DOWHU RU DPHQG WKH GHIDXOW MXGJPHQW KHUHLQ
                                                   SXUVXDQW WR /RFDO 5XOH  DQG )HG 5 &LY 3URF  H  7KH &RXUW KDYLQJ
                                                   UHYLHZHG WKH PRYLQJ SDSHUV DQG EHLQJ IXOO\ DGYLVHG LQ WKH SUHPLVHV 3DVWRU 6FRWW¶V
                                                   PRWLRQ LV JUDQWHG DQG WKH GHIDXOW MXGJPHQW HQWHUHG RQ $XJXVW   LV DPHQGHG
                                                   WR DGG WKH IROORZLQJ SHUPDQHQW LQMXQFWLRQ
                                                          12: 7+(5()25( ,7 ,6 25'(5(' $'-8'*(' $1' '(&5((' WKDW
                                                              'HIHQGDQW $QWKRQ\ 7RGG DQG DOO WKRVH DFWLQJ XQGHU KLV GLUHFWLRQ RU
                                                   FRQWURO RU LQ DFWLYH FRQFHUW RU SDUWLFLSDWLRQ ZLWK KLP DQG KDYLQJ QRWLFH KHUHRI DUH
                                                  KHUHE\ SHUPDQHQWO\ HQMRLQHG DQG UHVWUDLQHG IURP
                                                               D 8VLQJ WKH ,QWHUQHW RU DQ\ RWKHU RQOLQH PHGLD GLVWULEXWLRQ V\VWHP WR
                                                                   PDNH DQ\ RI WKH DXGLR DQG DXGLRYLVXDO ZRUNV RI DXWKRUVKLS RI 'U
                     WZK&^^/KE> KZWKZd/KE
d, >/,dZ &/ZD




                                                                   *HQH 6FRWW WKDW DUH IL[HG LQ D WDQJLEOH PHGLXP RI H[SUHVVLRQ
                                                                   KHUHLQDIWHU ³'5 6&277¶6 :25.6´ DYDLODEOH WR WKH SXEOLF
                                                                   ZLWKRXW ILUVW REWDLQLQJ DQ H[SUHVV ZULWWHQ OLFHQVH IURP 3ODLQWLII
                                                                   3DVWRU 0HOLVVD 6FRWW
                                                               E 8VLQJ WKH ,QWHUQHW RU DQ\ RWKHU RQOLQH PHGLD GLVWULEXWLRQ V\VWHP WR
                                                                   PDNH DQ\ RI '5 6&277¶6 :25.6 DYDLODEOH WR DQ\ RWKHU SHUVRQ
                                                                   RU HQWLW\ ZLWKRXW ILUVW REWDLQLQJ DQ H[SUHVV ZULWWHQ OLFHQVH IURP
                                                                   3ODLQWLII 3DVWRU 0HOLVVD 6FRWW
                                                               F 5HOHDVLQJ UHSURGXFLQJ SRVWLQJ SXEOLVKLQJ SHUIRUPLQJ FUHDWLQJ
                                                                   GHULYDWLYH ZRUNV RI RU LQ DQ\ RWKHU PDQQHU PDNLQJ DYDLODEOH WR DQ\
                                                                   SHUVRQ HQWLW\ RU RWKHU PHPEHU RI WKH SXEOLF DQ\ RI '5 6&277¶6
                                                                   :25.6 ZLWKRXW ILUVW REWDLQLQJ DQ H[SUHVV DQG ODZIXO ZULWWHQ
                                                                   OLFHQVH IURP 3ODLQWLII 3DVWRU 0HOLVVD 6FRWW
                                                               G ,QIULQJLQJ DQ\ RI 3ODLQWLII 3DVWRU 0HOLVVD 6FRWW¶V FRS\ULJKWV RU RWKHU
                                                                   ULJKWV LQ WKH ZULWWHQ DXGLR DXGLRYLVXDO RU RWKHU ZRUNV RI 'U *HQH
                                                                   6FRWW LQ DQ\ RWKHU PDQQHU QRW VSHFLILHG DERYH

                                                                                               
                                                                                          AMENDED -8'*0(17
